NO. 12-16-00141-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

PAUL D. WILLIAMS,                                         §    APPEAL FROM THE
APPELLANT

V.                                                        §    COUNTY COURT AT LAW

SARAH PORTER,
APPELLEE                                                  §    SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant has filed a motion to dismiss this pro se appeal. Appellant’s motion to dismiss
is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered June 8, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              JUNE 8, 2016


                                         NO. 12-16-00141-CV


                                        PAUL D. WILLIAMS,
                                             Appellant
                                                V.
                                         SARAH PORTER,
                                             Appellee


                                Appeal from the County Court at Law
                             of Smith County, Texas (Tr.Ct.No. 48,143)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.